Crew III, J. (dissenting).
I respectfully dissent. From the deposition testimony of plaintiff, we know that the ladder in question was in good repair and had no known defects. Further, plaintiff used the ladder in the past without incident. On the day of the accident, we know only that the ladder “kicked out” and plaintiff fell. We do not know what caused the ladder to “kick out,” and defendant Larry Marsh, plaintiffs father, can shed no light on the subject because he was not present when plaintiff fell. In short, this record discloses that plaintiff fell from a ladder and nothing more. To suggest that the fall may have been attributable to his parents’ negligence is utterly speculative. I would therefore reverse and dismiss the complaint.
Ordered that the order is affirmed, with costs.